In accordance with stipulation of counsel that the merchandise and issues are the same in all material respects as those the subject of F. W. Myers & Co., Inc. v. United States (52 Cust. Ct. 550, Reap. Dec. 10750), the court found and held that the proper basis for appraisement of the pipe organs and parts thereof is constructed value, as defined in section 402(d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that such statutory value is equal to the entered value, less $1201.20.